DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Status of Action
Receipt of Remarks filed on 08/05/2021 is acknowledged. Claims 1-9 and 12-19 are pending in this application. Claims 10-11 have been previously cancelled.  Claims 1 and 8 have been amended.
Status of Claims
Accordingly, claims 1-9 and 12-19 are presented for examination on the merits for patentability.


Priority
The present application is a divisional (DIV) of 13/500,937 filed on 04/09/2012 (U.S. Patent No. 10,512,796), which is a 371 of PCT/IL2010/001092 filed on 12/30/2010, and the PCT/IL2010/001092 has provisional 61/291,594 filed on 12/31/2009.


Response to Double Patenting Rejection
	Applicants’ Remarks/Arguments filed on 08/05/2021 have been considered.  The previous rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
(1)	U.S. Patent No. 10,512,796;
(2)	U.S. Patent No. 10,688,462 (former U.S. Patent Application No. 13/056,952);
(3)	U.S. Patent No. 10,653,899 (former U.S. Patent Application No. 16/052,635); and
(4)	co-pending U.S. Patent Application Nos. 15/924,331 and 13/537,646 are maintained in view of Applicants’ request for the rejection be held in abeyance until the final scope of the pending claims has been determined (see Remarks: page 5).

Claim Objection
Claim 8 is objected to because of the following informalities: claim 8 recites a component “auxiliar agents”, in which the spelling of “auxiliar” should be corrected to y”.  Appropriated correction is suggested.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over LAPIDOT et al. (WO 03/034979) in view of MEYER et al. (U. S. Patent No. 5,401,517 A) and SHEFER et al. (U.S. Patent No. 6,979,440 B2), and further in view of and JOERGER et al. (U. S. PG-Pub. No. 2007/0207113 Al).
Applicants Claim
Applicants claim a microcapsule, or a composition comprising the microcapsule, wherein the microcapsule having a core encapsulated within a metal oxide shell; wherein the core: (a) has a viscosity of between about 5000 cP to about 1,000,000 cP, and (b) comprises at least one active agent and at least one phase changing material;
wherein the at least one active agent is in a solid form; and the composition further comprises one or more pharmaceutically acceptable auxiliary agents;
wherein the metal oxide shell has a thickness in the range of 0.1-10 µm, and the shell is obtained from metal oxide nanoparticle and a hydrolyzed polymerized sol-gel precursor; and wherein the at least one phase changing material is not liquid at room temperature.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claim 1, LAPIDOT teaches a sol-gel microcapsule having a “core-shell structure” designed for protecting, stabilizing and extending shelf life of active ingredient(s) prior to its use (see: p.6, lines 12-24; & p.7, lines 14-16).
LAPIDOT teaches the core is encapsulated within the shell of the microcapsule, and the core can comprise one or more active agent (see: p.6, line 18-24) wherein the active agent can be an anti-acne agent, for example, benzoyl peroxide (see: p.11, line 3-
LAPIDOT also teaches that the active ingredient to be encapsulated in the core is a solid (see: p.37, line 1-2).  It is also noted that the active agent “tretinoin” is a known retinoid which has a melting pointing of 181 °C.  As such, the “solid” active agent taught by LAPIDOT reads on the present “at least one active agent is in a solid form” of claim 1.
Furthermore, LAPIDOT also teaches that the microcapsules can be formulated into a composition comprising a pharmaceutically acceptable carrier for topical application (see: p.8, line 12-16).  It is noted that the instant specification recited that the claimed “auxiliary agents can be “carriers” (see instant specification: p.13, [0083]).  As such, the “carriers” taught by LAPIDOT also reads on the “auxiliary agent” of claim 1.
LAPIDOT teaches the shell of the microcapsule is prepared by a sol-gel process comprising a sol-gel precursor, i.e. the metal alkoxide monomer TEOS (tetraethoxy silane) (see: p.11, line 21-29; & p.42-43: Example 2), and other encapsulating materials, i.e. silica, titania or zirconia (see: p.22, line 27 to p.23, line 2).
It is noted that the instant specification recites one of the metal oxide nanoparticles can be silica (a.k.a. silicon dioxide or SiO2) (see specification filed on 01/22/2018: page 8, [0040]), and one of the sol-gel precursors is a metal alkoxide monomer, i.e. silicon alkoxide monomer, e.g. tetraethoxy silane (see specification filed on 01/22/2018: page 10, [0061]; & [0062], line 1-2 & 5-6).  Thus LAPIDOT reads on the “metal-oxide shell” of the microcapsule as claimed.
shell wall of the microcapsule can be approximately 100 nm (or 0.1 µm) (see: page 27, line 14-15), which reads on the “thickness of the metal oxide shell” as claimed.
LAPIDOT also teaches that the character of the microcapsular core may be controlled by the process of microcapsule preparation, the percentage of active ingredient present in the core and the solubility of the active ingredient in the core. For example, a higher percentage of a solid active ingredient in the core will result in a core which is more viscous (see: page 11, line 18-20).  It is noted that the “tretinoin” taught in LAPIDOT set forth above is a known retinoid, which has a melting pointing of 181 °C and is a solid at room temperature and such state at room temperature would intrinsically be a high viscous state at room temperature.
For claims 3 and 4, LAPIDOT teaches the core can comprise one or more active agent, i.e. benzoyl peroxide (see: p. 31, line 24-25) and retinoid (p.30, line 21).  They read on the “pharmaceutical or cosmetic agent” of claim 3, and the “dermatological agent” of claim 4 as evidenced by the instant dependent claims 5 and 6.
For claim 5, LAPIDOT teaches the active ingredients can be beneficially encapsulated in the microcapsules, i.e. anti-inflammatory agents, anti-fungal agents, anti-acne agents, for examples (see: p. 30, line 11-14).
For claim 6, LAPIDOT teaches the anti-acne agent is benzoyl peroxide (see: p. 31, line 24-25).
For claim 7, LAPIDOT teaches the microcapsule having a “core-shell structure” designed for stabilizing and extending shelf life of active ingredient(s) prior to its use (see: p.6, lines 12-15; & p.7, lines 14-16).
For claim 8, LAPIDOT teaches the microcapsules as set forth above, wherein said microcapsule can be formulated into the final form as a “composition” (see: p.1, line 5-8; and p. 10, line 27-28).  As such, LAPIDOT not only teaches the “microcapsule” of instant claim 1, LAPIDOT also teaches the “composition” of instant claim 8. 
For claims 9 and 18-19, LAPIDOT teaches a method of treating a skin or mucosal membrane condition in a subject in need thereof, wherein the method comprises topically applying onto a skin or mucosal membrane the composition set forth in the rejected claims 1 and 8 above (see: p. 7, line 17-23).
Noted that the step of “applying onto the skin” taught by LAPIDOT implies that the composition is applied on the surface of the skin, and thus it reads on the “surface” condition as claimed.
LAPIDOT teaches the treatment for conditions of skin, i.e. acne, psoriasis, seborrhea, infection, inflammation (see: p. 7, line 22-26).
For claims 12-17, LAPIDOT teaches that the active ingredients can be beneficially encapsulated in the microcapsules, wherein the active ingredients can be, i.e. vitamins which include vitamin A and its analogs and derivatives, e.g. tretinoin and iso-tretinoin that are collectively known as retinoids (see: page 30, line 21; and Page 45: Example 7) and, therefore they read on the “retinoid” as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
LAPIDOT teaches a similar microcapsule as claim 1, having a metal oxide shell encapsulated a core, wherein the core comprises active ingredients are encapsulated in the shell, wherein the active ingredients can be, i.e. vitamin A and its analogs and 
While LAPIDOT teaches the microcapsular core can be in a form of an emulsion, a solid or a dispersion, etc. (see: page 55, reference claims 21-23), LAPIDOT does not teach the core contains a phase changing material, such as wax (e.g. beeswax), which is not liquid at room temperature, as recited in claims 1 and 2.  The deficiency is taught by the other references MEYERS, SHEFER and JOERGER combined.
MEYERS teaches a method for improving skin conditions by applying to the skin a topical skin care composition, comprising a retinoid and a carrier, wherein MEYERS teaches that the improvement of skin conditions can be achieved through application of retinoid in a pharmaceutically acceptable carrier in a treatment regimen that eliminates irritation (see: col. 1, line 39-45), wherein MEYERS teaches that one of the suitable pharmaceutically acceptable carriers for carrying retinoid is beeswax (see: col. 4, line 18-20 & 51).
The other reference SHEFER teaches a controlled delivery system (i.e. as a solid sphere) for topical application to skin, comprising a hydrophobic core containing an active agent (i.e. retinoids; see col. 19, line 16) and a hydrophobic wax (i.e. beeswax) serves as matrix material having a melting point range between about 30°C and about 100°C (see: col. 28, reference claims 1-2; and col. 17, line 35-48).
SHEFER also teaches that the advantages of the controlled delivery system is that it is stable and the release of active agents is controlled by the hydrophobic wax materials, and the substance to be delivered does not have to be soluble in carrier but can be dispersed in the solid matrix (see: col. 7, line 5-24).
claims 1 and 2.
Furthermore, the reference JOERGER teaches personal care and cosmetic compositions (see: title). Some examples of skin product formulations including emulsions comprising beeswax (see: paragraphs 0097, 0326 and 0329). Said personal care products have a preferred viscosity of from about water thin to about 1,000,000 centipoise (e.g., reads on a core with a viscosity of 5000-1,000,000 cP). For example, lotions have a viscosity of from about 500 to about 25,000 cP; creams have a viscosity of from about 20,000 to about 250,000 cP (see: paragraph 0196).

Finding of prima facie obviousness Rational and Motivation
		(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of LAPIDOT and prepare a microcapsule having a core-shell structure as the claimed microcapsule because LAPIDOT teaches that the microcapsules having such core-shell structure provides advantages, i.e. can stabilize active ingredients that are dedicate or sensitive to oxygen or other environmental components, or are chemically reactive with one another or with other components, during delivery to the target site, and can extend the shelf life of active ingredient(s) prior to its use.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to produce the microcapsules comprising retinoid as active in the 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of JOERGER to formulate a personal care product having a viscosity of from about water thin to about 1,000,000 centipoise. One of ordinary skill in the art would have been motivated to control the consistency, spreadability, structure and form of the product. JOERGER’s composition having a viscosity of from about water thin to about 1,000,000 centipoise reads on the claimed core having a viscosity of from about 5000 cP to about 1,000,000 cP.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Response to Arguments
Applicants’ arguments filed on 08/05/2021 have been considered but are not persuasive.
Applicants argued that the references MEYERS, SHEFER and JOERGER do not teach the deficiency of LAPIDOT (see Remarks: page 6-10).  The argument is not persuasive.  Firstly, Applicants cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instance case, the obviousness rejection set forth above is based on a combination of LAPIDOT, MEYER, SHEFER and JOERGER.
	As stated in the rejection set forth above, the cited references combined fairly suggested the claimed invention, such as LAPIDOT teaches a microcapsule that has a similar core-shell structure as the claimed microcapsule of claim 1.  The core of the microcapsule taught by LAPIDOT can comprise the same active ingredients (i.e. benzoyl peroxide and/or retinoids) as claimed, and LAPIDOT also teaches that the active ingredient to be encapsulated in the core can be a solid (see: p.37, line 1-2).  As such, the “solid” active agent taught by LAPIDOT reads on the present “at least one active agent is in a solid form” of claim 1.
Furthermore, LAPIDOT also teaches that the microcapsules can be formulated into a composition comprising a pharmaceutically acceptable carrier for topical application (see: p.8, line 12-16), and such pharmaceutically acceptable “carrier” taught by LAPIDOT 
With respect to the references MEYERS and SHEFER, they are relied upon to teach the use of hydrophobic wax materials (i.e. beeswax) as carriers for carrying active ingredients (i.e. retinoids) to the skin and as matrix materials mixed with active ingredients (i.e. retinoids) in the core of a solid sphere for controlled delivery of said active ingredient to the skin.  In addition, SHEFER suggests that the useful hydrophobic waxes are those having melting points range between about 30°C and about 100°C, wherein the active ingredient to be delivered to the skin does not have to be soluble in a carrier but can be dispersed in said solid matrix (hydrophobic wax materials) as discussed supra.
Therefore, MEYERS and SHEFER provides the teaching and suggestion that would have motivated one ordinary skilled in the art to add those hydrophobic wax materials that are not liquid at room temperature, i.e. those having melting points range between about 30°C and about 100°C suggested by MEYERS ad SHEFER, to the active ingredients (i.e. retinoids) taught in LAPIDOT.  As such, MEYERS and SHEFER are not required to teach the same core/shell microcapsule as claimed because such structure is taught by the primary reference LAPIDOT as discussed above.
With respect to the reference JOERGER, it is relied upon to provide the suggestion and motivation why the core with the viscosity as claimed is desirable and how to achieve such viscosity.  For example, LAPIDOT teaches one way to achieve a high viscosity in the 
While LAPIDOT teaches what are the suitable forms of the core, i.e. an emulsion, the viscosity equivalent to those forms taught in LAPIDOT is suggested by the reference JOERGER, which teaches that an emulsion may has viscosity, i.e. 12000 cPs, and a cream may has viscosity from about 20,000 to about 250,000 mPa·s (or cPs) (see: [0196] & [0202]). 
Therefore, one ordinary skilled in the art would have recognized that an emulsion form of the core, such as a viscous lotion or a cream form, rather than a water-thin form, is a desirable form for rubbing or spreading action on the skin, as LAPIDOT suggested that the release/delivery of the active ingredient encapsulated in the microcapsule is effected by disintegration/breaking of the microcapsule upon topical application to the skin via sheer forces applied by a spreading or rubbing action commonly used to spread creams, gels or oinments.  One ordinary skill in the art also would have recognized that the viscosity equivalent to an emulsion form can be 12,000 cPs (or mPa·s) or a cream form may has viscosity in the range from about 20,000 to about 250,000 mPa·s (cPs), as suggested by JOERGER.
Therefore, the combined teaching of LAPIDOT with MEYERS, SHEFER and JOERGER provides the reasoning why the core with the viscosity as claimed is desirable 
As previously stated that the recitation of claim 1 as written does not limit or require the viscosity of the core must be controlled by the presence of the phase changing material.  As such, even if LAPIDOT does not expressly teach the inclusion of a phase changing material in the core, the other cited references MEYERS and SHEFER, as well as JOERGER, provide the suggestion that would have motivated one ordinary skilled in the art to include those hydrophobic wax materials into the core of LAPIDOT’s microcapsules in order to produce the effects that are beneficial to the users, i.e. final product is stable and controlled releasing the active to the skin, and eliminates skin irritation.
Applicants argued that the Office fails to identify a reason why a person of ordinary skill in the art with no knowledge of the present application would have motivated to select beeswax or phase-changing material as part of core of microcapsule for delivery/carrier purposes (see Remarks: page 8-9).
The argument is not persuasive because neither MEYERS nor SHEFER is required to teach the same use or property which Applicants discovered.  Applicant’s recognized additional advantages or latent properties present but not recognized in the prior art does not render nonobvious an otherwise known invention.  In the instance case, the reference MEYERS teaches a “topical” care formulation which can comprise retinoic acid/retinoid (as active agent) and beeswax as a carrier for retinoic acid for application to the skin.  The reference SHEFER teaches using a hydrophobic wax, i.e. beeswax, as matrix material for 
As such, the combined teaching of MEYERS and SHEFER, as well as JOERGER, provides the suggestion that would have motivated one ordinary skilled in the art that active agent, i.e. retinoid, can be delivered in the present with a wax, i.e. beeswax, to the skin of users in order to obtain the beneficial effects.
Applicants argued that the phase-changing material (PCM) in the claimed microcapsules is not a carrier as used in the composition as described in MEYERS, SHEFER and JOERGER, as the PCM is part of the core which is encapsulated or wrapped by a metal shell, wherein said microcapsules can further be combined with a carrier (e.g. auxiliary agents) too form a composition to be delivered to the skin of uses (see Remarks: page 9-10).
The argument is not persuasive because the prior art reference is relevant for all that it teaches to those of ordinary skill in the art." In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). Furthermore, prior art relied by the Examiner is presumed to be enabling, and there is no requirement that the prior art must include experimental data to support its teachings.  In re Antor Media Corp., 689 F.3d 1282, 1289 (Fed. Cir. 2012).  In the instance case, Applicants do not point out any evidence indicating that the beeswax is not suitable to be used as carrier and/or matrix material together with the active ingredient in the core. 
Further, the references MEYERS and SHEFER expressly teach and suggest the use of hydrophobic wax materials (i.e. beeswax) as carriers for carrying active ingredients (i.e. retinoids) to the skin and as matrix materials with the active ingredient (i.e. retinoids) in the core of a solid sphere for controlled delivery of the active ingredient to the skin.  
It should also be noted that LAPIDOT teaches that the microcapsules can be formulated into a composition comprising a pharmaceutically acceptable carrier for topical application (see: p.8, line 12-16).  It is noted that the instant specification recited that the claimed “auxiliary agents can be “carriers” (see instant specification: p.13, [0083]).
It is also noted that LAPIDOT’s clearly teaches and suggested that carriers can be used to carry or deliver the microcapsules topically to the skin of users.  Therefore, even if the references teach beeswax is present in the core, LAPIDOT also teaches the use pharmaceutically acceptable carriers (which are not beeswax) to deliver the microcapsules to user’s skin.
Therefore, from the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 16116
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616